Wagner, Judge,
delivered the opinion of the cour$.
The plaintiff brought its action against the defendant, to recover a certain amount of money it had deposited with him for the purpose of buying wheat; and also the value of a lot of sacks, which it was alleged were placed in his care and never returned.
The defence was, that the defendant kept the money in a good and sufficient iron safe, with his own money; and that on a *145specified day in the night time, his store was broken open, entered and burned, and the safe was broken open and the money stolen, with the money and other valuables of the defendant. And, as to the sacks, the defendant pleaded that after he had received them they were placed in his ware house, with his own goods, and that when his store was destroyed by fire, the sacks remaining in his possession were also destroyed; and that the money was lost and the sacks burned without any carelessness, negligence or fault on his part.
There was a trial before a jury who found a verdict for the defendant, upon which judgment was rendered.
There was abundant evidence to support the verdict. The only evidence given for the plaintiff, was of a negative char- • acter, and it was for the jury to determine the weight of the evidence, and we will not review their finding.
The instructions submitted the case fairly, and in as favorable a light for the plaintiff, as it could have asked.
Tinder the instructions, the jury must have found that the defence set up in the answer, was true in every particular, • and if so, defendant was not liable.
Judgment affirmed.
The other judges concur.